Name: Commission Regulation (EEC) No 1286/89 of 10 May 1989 introducing a countervailing charge on courgettes originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 127/36 Official Journal of the European Communities 11 . 5. 89 COMMISSION REGULATION (EEC) No 1286/89 of 10 May 1989 introducing a countervailing charge on courgettes originating in Spain (except the Canary Islands) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in accordance with Article 3 (1 ) of Regulation (EEC) No 2118/74 of the Commission (4), as last amended by Regulation (EEC) No 381 1 /85 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas for courgettes originating in Spain (except the Canary Islands) the entry prices calculated in this way have for five consecutive market days been alternatively above and below the reference price ; whereas three of these entry prices are at least 0,6 ECU below the reference prices ; whereas a countervailing charge should therefore be introduced for these courgettes ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1010/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, if the system is to operate normally, the entry price should be calculated on the following basis : Whereas Article 25a ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is introduced when three entry prices fall below the reference price and one of those entry prices is at least 0,6 ECU below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least 0,6 ECU below the reference price ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (6), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient,Whereas Commission Regulation (EEC) No 672/89 of 1 6 March 1989 fixing for the 1989 marketing year the reference prices for courgettes (3) fixed the reference price for products of class I for the month of May 1989 at ECU 63,12 per 100 kilograms net ; Whereas, pursuant to Article 136(2) of the Act of Acces ­ sion of Spain and Portugal, the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas Article 140 (1 ) provides for a 8 % reduction in the countervailing charges applicable under Regulation (EEC) No 1035/72 during the fourth year after accession, (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 109, 20 . 4. 1989, p. 3 . 0 OJ No L 73, 17. 3 . 1989, p . 10 . 0 OJ No L 220, 10 . 8 . 1974, p. 20. 0 OJ No L 368, 31 . 12. 1985, p. 1 . (6) OJ No L 164, 24. 6 . 1985, p. 1 . O OJ No L 153, 13 . 6 . 1987, p. 1 . 11 . 5. 89 Official Journal of the European Communities No L 127/37 Article 2 This Regulation shall enter into force on 12 May 1989. Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regu ­ lation shall be applicable until 17 May 1989 . HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of ECU 17,88 per 100 kilograms net is applied to courgettes (CN code 0709 90 70 orig ­ inating in Spain (except the Canary Islands). This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1989. For the Commission Ray MAC SHARRY Member of the Commission